[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE DEFENDANT'S MOTION TO DISMISS
The defendant moves to dismiss the above entitled action. The plaintiff files an objection thereto. CT Page 5224
Upon hearing, the court finds:
1. Roseann T. Porter v. David M. Somers, Docket No. 92-0064857S filed February 7, 1992 in the Judicial District of Middlesex is a prior pending action to the above matter.
2. The parties are the same, presenting the same basic transaction for claim of debt due for legal services rendered and the issues resulting therefrom. The statement for the itemized legal services contains the following statement, "I anticipate payment to be deferred until sale or refinancing of the Clinton real estate."
The actions are virtually alike and a motion to dismiss is the proper avenue to raise the issue of a prior pending action doctrine. See 23 Conn. App. 187 at page 295; Henry F. Raab Connecticut, Inc. v. J. W. Fisher Co., 183 Conn. 108, 112; Halpern v. Board of Education, 196 Conn. 647, 652.
Therefore, the Motion to Dismiss is granted and the Objection to the Motion to Dismiss is overruled.
JOSEPH F. MORELLI, STATE TRIAL REFEREE